DETAILED ACTION
This action is pursuant to the claims filed on 01/15/2021. Claims 1-17 and 19 are pending. A first action on the merits of claims 1-17 and 19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Claim Objections
Claims 1-4, 6, and 8 are objected to because of the following informalities:  
Claim 1, last line; “a corresponding function is performed” should read “a corresponding first, second, third, or fourth function is performed” to increase clarity.
Claim 2 line 2; “the function in response to actuation of the first actuation assembly” should read “the first function in response to actuation of the first actuation assembly”
Claim 3 line 2; “mimics movement of a movable handle to move of the first and second jaw members” should read “mimics movement of a movable handle to move 
Claim 4 line 2; “the function in response to actuation of the second actuation assembly” should read “the second function in response to actuation of the second actuation assembly”
Claim 6 lines 2-3; “the function in response to actuation of the third actuation assembly” should read “the third function in response to actuation of the third actuation assembly”
Claim 8 lines 2-3; “the function in response to actuation of the fourth actuation assembly” should read “the fourth function in response to actuation of the fourth actuation assembly”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the first and second sensors configured to sense first and second different actuation patterns input on the respective first and second sensor surfaces, the plurality of different actuation patterns including a first actuation motion … and a second actuation motion…”. The limitation “the plurality of different actuation patterns” lacks 
Claim 15 recites the limitation “the first and second sensors configured to sense first and second different actuation patterns input on the respective first and second sensor surfaces … wherein the first sensor does not recognize the second actuation pattern and wherein the second sensor does not recognize the first actuation pattern”. This limitation positively recites the first and second sensors being configured to sense first and second actuation patterns, then later recites that the first sensor does not recognize the second actuation pattern and the second sensor does not recognize the first actuation pattern. As such, the metes and bounds of this limitation are indefinite as it is unclear which actuation patterns the first and second sensor are respectively configured to recognize. For examination purpose, this limitation will be interpreted to read “the first sensor configured to sense a first actuation pattern on the first sensor surface and the second sensor configured to sense a second actuation pattern different than the first actuation pattern on the second sensor surface … wherein the first sensor does not recognize…” Claims 16-17 and 19 inherit this deficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overmyer (U.S. PGPub. No. 2015/0272572) in view of Berg (U.S. PGPub No. 2007/0055228) and in view of Sandhu (U.S. PGPub No. 2013/0165854).
Regarding claim 1, Overmyer teaches a surgical instrument (Fig 1 2200), comprising: a housing (Fig 1, entire proximal portion of device 2200) defining a handle and a trigger fixedly disposed thereon (Fig 1, trigger 10020; handle 2212), the housing including at least three actuation surfaces (Fig 1 rocker 3012, closure trigger 10020, home state input 3014), and a fourth sensor surface disposed on a proximal end portion of the housing (Fig 2 and [0114 & 0128]; display 2250 of screen 2251 comprises a touch screen), wherein the actuation surfaces and fourth sensor surface is configured to sense an actuation pattern input on the respective sensor surface that mimics a respective actuation motion ([0128-0129] device configured to sense ‘touch’ and ‘press’ actuation inputs which mimic moving of a trigger, handle, and/or button) to trigger actuation of a plurality of actuation assemblies ([0112], [0129], [0132], [0136], [0149]; actuation assemblies for rotating, closing, cutting); a shaft extending distally from the housing (Fig 1 shaft 2204); an end effector disposed at a distal end of the shaft (Fig 1 end effector 2208); and a control module operably coupled between the fourth sensor surface and the fourth actuation assembly (Fig 3 processor and memory 3008/3010; [0129]), respectively, the control module configured, in response to input of a corresponding actuation of the fourth sensor surfaces, to actuate the corresponding actuation assembly such that a function is performed based on the actuation pattern input ([0129-0130] function is performed based on the specific input sensed by the touch sensor surface).
Overmyer fails to teach the housing including a first sensor surface of a first sensor disposed on a proximal end portion of the handle, a second sensor surface of a second sensor disposed on a distal face of the trigger, a third sensor surface of a third sensor disposed on the housing adjacent the handle and the trigger; 
In related prior art, Berg teaches a first sensor surface of a first sensor disposed on a proximal end portion of the handle (Fig 2 actuation surfaces 221/222/223 of trigger 209), a second sensor surface of a second sensor disposed on a distal face of the trigger (Fig 2, activation mechanism 216), a third sensor surface of a third sensor disposed on the housing adjacent the handle and the trigger (Fig 2 button 217). Berg further teaches wherein the actuators of the device may alternatively be touch sensor actuators (Fig 2 triggers 209 and 216; [0050] triggers can be touch sensors). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuators of Overmyer in view of Berg to incorporate touch sensor surfaces on the proximal end portion of the handle, distal face of trigger, and the housing as taught by Berg. Doing so would have been a simple substitution of one well-known actuator mechanism (mechanical triggers/buttons) for another well-known actuator mechanism ([0050] touch sensors) to yield the expected result of an actuator surface capable of triggering an actuation of a function of an end effector. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the touch sensor surfaces on the respective 
Overmyer/Berg fail to teach wherein each respective actuation pattern input mimics a first, second, third, and fourth actuation motion of the first, second, third, and forth actuation assemblies; and a control module operably coupled between the first, second, third, and fourth sensor surfaces and the first, second, third, and fourth actuation assemblies; the control module configured, in response to input of a corresponding actuation pattern on one of the first, second, third, or fourth sensor surfaces, to actuate the corresponding actuation assembly such that a function is performed based on the actuation pattern input.
In related touch-actuation surgical instrument prior art, Sandhu teaches a similar surgical device wherein actuation pattern inputs of a touch sensor mimic actuation motions of the actuation assemblies of the surgical device to perform said actuation at the end effector based on the sensed actuation pattern input (Fig 9b and [0086-0088] disclosing actuation patterns including single touch, dragging, pinching, touch and hold, clockwise/counterclockwise input respectively mimicking actuation of a button/trigger, wheel, a switch, holding a button, and rotating a wheel; Examiner notes that actuation pattern inputs that “mimic” the actuation motions are being interpreted to be the inputs associated with Figs 6a-d of Applicant’s drawings). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the touch gestures of Overmyer in view of Berg and Sandhu to incorporate a first, second, third, and fourth actuation pattern inputs that mimic a movement a first through fourth actuation assembly, such that the 
Regarding claim 2, in view of the combination of claim 1 above, Overmyer further teaches wherein the end effector includes first and second jaw members (Fig 1 10002 and 10004) wherein the function in response to actuation of the first assembly includes moving the first and second jaw members from a spaced-apart position to an approximated position to grasp tissue therebetween ([0087]).
Regarding claim 3, in view of the combination of claim 1 above, 
Overmyer fails to teach wherein a first actuation pattern on the first sensor surface mimics movement of a movable handle to move of the first and second jaw members from a spaced-apart position to an approximated position.
Berg teaches a first sensor surface disposed on a proximal end portion of the handle (Fig 2 actuation surfaces 221/222/223 of trigger 209), wherein a first actuation pattern on the first sensor surface closes the first and second jaw members from a spaced-apart position to an approximated position ([0036] actuation of trigger 209 closes jaws); wherein the actuators of the device may alternatively be touch sensor actuators such that the first actuation pattern mimics movement of a movable handle to move the first and second jaw members to an approximated position (Fig 2 triggers 209 and 216; [0050] triggers can be touch sensors) . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuators of Overmyer in view of Berg to incorporate the first touch sensor surface on the proximal end portion of the 
Regarding claims 4-5, Overmyer further teaches a knife slidably disposed within the shaft ([0149] firing operation including advancing a cutting member (not shown) within the end effector to cut captured tissue), and wherein the function in response to the actuation of the second assembly includes deploying the knife relative to the end effector to cut tissue ([0130] touch actuation activates firing step which involves cutting captured tissue as described in [0149]); wherein the second actuation pattern on the second sensor surface mimics movement of a trigger to deploy the knife relative to the end effector ([0130] t touch actuation activates firing step which involves cutting captured tissue as described in [0149]; Examiner notes [0050] of applicant’s specification discloses a single touch mimics pulling of a trigger).
Regarding claims 6-7, in view of the combination of claim 1, Overmyer further teaches a rotating assembly operably coupled to the end effector (rotation knob 10022), and wherein actuation of the third actuation assembly includes rotating the end effector ([0130]). Overmyer further teaches a third actuation pattern input that rotates the end effector ([0130]); wherein the rotation knob (10022) is located on a third actuator surface disposed on the housing adjacent the handle and trigger (Fig 1, rotation knob 10022 on housing adjacent handle/trigger).
Overmyer fails to teach wherein the third actuation pattern is on the third sensor surface and mimics movement of a rotation wheel to rotate the end effector.
Berg teaches wherein the actuators of the device may alternatively be touch sensor actuators (Fig 2 triggers 209 and 216; [0050] triggers can be touch sensors). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotation knob of Overmyer in view of Berg to incorporate a third touch sensor surface disposed on the housing as taught by Berg. Doing so would have been a simple substitution of one well-known actuator mechanism (rotation knob 10022) for another well-known actuator mechanism ([0050] touch sensors) to yield the expected result of an actuator surface capable of triggering an actuation of a function of an end effector. 
Overmyer/Berg fails to teach wherein the third actuation pattern mimics movement of a rotation wheel to rotate the end effector.
As stated above, Sandhu teaches the advantage of providing actuation pattern inputs that mimic actuation motions of respective actuation assemblies ([0088]) and further explicitly teaches an actuation pattern that mimics the movement of a rotation wheel to rotate the end effector ([0088]; “A clockwise or counter-clockwise input on the touch screen may result in corresponding clockwise or counter-clockwise rotation … of the medical device”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third actuation pattern input of Overmyer in view of Berg 
Regarding claims 8-9, in view of the combination of claim 1, Overmyer further teaches an alternate embodiment wherein the end effector comprise an RF energy activation assembly operably coupled to the end effector ([0085]) and that that the fourths sensor surface of the housing may be used to perform any various other functions of the end effector ([0130] display 2250). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Overmyer in view of the second embodiment to incorporate the energy activation assembly as the third actuation assembly of the device to supply RF energy to the tissue. Doing so would be a simple substitution of one well-known actuation assembly ([0085]) for another well-known actuation assembly ([0085]) to yield the expected result of an actuation assembly of the device being capable of treating tissue via RF energy delivered to the tissue.
Overmyer fails to teach wherein a fourth actuation pattern on the fourth sensor surface mimics applying and maintaining pressure on an activation button.
Sandhu teaches an actuation pattern input on a sensor surface that involves a touch-and-hold to mimic holding an activation button ([0088]). 
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the touch sensor and touch gestures of Overmyer in view of Berg and Sandhu to incorporate the touch-and-hold gesture taught by Sandhu to initiate a supply of energy at the end effector and to stop the supply of 
Regarding claim 10, Overmyer further teaches wherein the control module is subject to at least one override protocol ([0149 & 0152] lockout mechanism), the at least one override protocol inhibiting actuation of the first, second, third, or fourth actuation assembly even if the actuation pattern is input on the sensor surface ([0149 & 0152] lockout mechanism deactivates motor and prevents end effector from firing regardless of any user input).
Regarding claims 11-12, Overmyer/Berg/Sandhu teach the device of claim 1 as stated above.
Overmyer/Berg fails to teach wherein the actuation pattern is user-programmable.
Sandhu teaches a similar surgical device wherein actuation patterns of a touch sensor act to perform a function of an end effector of the surgical device (Fig 9b and [0086-0087]). Sandhu further teaches wherein actuation patterns of the touch sensor may be user-programmable ([0071]) and wherein the actuation pattern is selected from a plurality of pre-set actuation patterns or user-defined ([0071] the gesture set may be customized for a particular user (i.e., user-defined)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Overmyer in view of Berg and Sandhu to incorporate the user-programmable and user-defined 
Regarding claim 13, in view of the combination of claim 1 above, 
Berg teaches a first sensor surface disposed on a proximal end portion of the handle occupying less than the entire surface area of the handle (Fig 2 actuation surfaces 221/222/223 of trigger 209 occupies less than the entire surface area), wherein the actuators of the device may alternatively be touch sensor actuators (Fig 2 triggers 209 and 216; [0050] triggers can be touch sensors). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuators of Overmyer in view of Berg to incorporate the first touch sensor surface on the proximal end portion of the handle occupying a surface area that is less than a total surface area of the handle as taught by Berg. Doing so would have been a simple substitution of one well-known actuator mechanism (mechanical triggers/buttons) for another well-known actuator mechanism ([0050] touch sensors) to yield the expected result of an actuator surface capable of triggering an actuation of a function of an end effector. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the first touch sensor surface on the proximal end portion of the handle, since applicant has not disclosed that the specific location of the touch sensor surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a touch sensor surface positioned elsewhere on the housing.
Regarding claim 14
Berg teaches a first sensor surface disposed on a proximal end portion of the handle (Fig 2 actuation surfaces 221/222/223 of trigger 209), wherein the actuators of the device may alternatively be touch sensor actuators (Fig 2 triggers 209 and 216; [0050] triggers can be touch sensors). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuators of Overmyer in view of Berg to incorporate the first touch sensor surface on the proximal end portion of the handle as taught by Berg. Doing so would have been a simple substitution of one well-known actuator mechanism (mechanical triggers/buttons) for another well-known actuator mechanism ([0050] touch sensors) to yield the expected result of an actuator surface capable of triggering an actuation of a function of an end effector. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the first touch sensor surface on the proximal end portion of the handle, since applicant has not disclosed that the specific location of the touch sensor surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a touch sensor surface positioned elsewhere on the housing.
Overmyer/Berg fails to teach wherein the first sensor surface occupies the entire surface area of the handle.
Sandhu teaches a sensor surface occupying an entire surface area of a user interface (See Fig 10a-b user-interface 1150; [0091-0092]). Sandhu further teaches that the large touch sensor interface increases speed and precision of touch inputs ([0091]), allows for great input flexibility ([0097]), and is capable of detecting more than one input simultaneously ([0092]). Examiner notes that this limitation is being interpreted in view of Fig 5b of the drawings of the instant specification. Therefore it would have been obvious to one of ordinary skill in the art before the .
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overmyer in view of Berg and in view of Sandhu, and in further view of Olson (U.S. PGPub No. 2013/0172906).
Regarding claim 15, Overmyer teaches a housing (Fig 1 handle assembly 2202) including a first touch sensor having a first sensor surface disposed thereon (Fig 2 and [0114 & 0128]; display 2250 of screen 2251 comprises a touch screen on handle assembly 2202), the housing defining a handle fixedly disposed thereon (Fig 1 handle assembly 2202 includes handle 2212 fixedly disposed), the first sensor surface configured to sense a plurality of different actuation patterns input on the respective first sensor surface ([0128-0130] touch screen senses two patterns: a touch and a pressing force), the plurality of different actuation patterns including a first actuation pattern and a second actuation pattern that mimic an actuation motion of a corresponding actuation assembly ([0128-0130] touch screen senses two patterns: a touch and a pressing force which mimic the pressing of a trigger, movable handle, and/or button); a shaft extending distally from the housing (Fig 1 shaft 2204); an end effector disposed at a distal end of the shaft (end effector 2208), wherein a plurality of different functions including a first function and a second function are capable of being performed at the end effector ([0130] a firing function and a rotation function); a first actuation assembly disposed within the housing and operably coupled to the end effector ([0096] articulation ; a second actuation assembly disposed within the housing and operably coupled to the end effector ([0130]; motor 2216 and firing member actuates the firing of end effector); and a control module operably coupled between the at least one sensor surface and each of the first and second actuation assemblies (Fig 3 processor 3008 and memory 3010), the control module configured, in response to input of the first actuation pattern on the first sensor surface, to actuate the first actuation assembly such that the first function is performed at the end effector ([0129-0130] and Fig 15; touching of icon 10018 of display 2250 causes processor to rotate end effector) and, in response to input of the second actuation pattern ([0129-0130] pressing of icon 10014 of display 2250), to actuate the second actuation assembly such that the second function is performed at the end effector ([0129-0130] processor actuates firing mechanism of end effector). Overmyer further teaches a handle trigger (Fig 1 closure trigger 10020) disposed on the handle.
Overmyer fails to teach a second touch sensor comprising a second sensor surface disposed on the handle configured to sense a second actuation pattern input such that the second actuation assembly performs the second function at the end effector.
Berg teaches a touch sensor being disposed on the handle (Fig 2 triggers 209 and 216; [0050] triggers can be substituted for touch sensors). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trigger of Overmyer in view of Berg to incorporate a touch sensor on the handle configured to sense a second actuation pattern for a second actuation assembly. Doing so would have been a simple substitution of one actuation mechanism for another actuation mechanism to yield the predictable result of an actuation mechanism to trigger an effect of the device ([0050]).
Overmyer/Berg fail to teach wherein the first and second actuation patterns mimic a respective first and second actuation motion of a corresponding first and second actuation assembly. 
Sandhu teaches a similar surgical device wherein actuation pattern inputs of a touch sensor mimics respective actuation motions of corresponding actuation assemblies to provide corresponding movement and function at the end effector based on the sensed actuation pattern input ((Fig 9b and [0086-0088] disclosing actuation patterns including single touch, dragging, pinching, touch and hold, clockwise/counterclockwise input respectively mimicking actuation of a button/trigger, wheel, a switch, holding a button, and rotating a wheel; Examiner notes that actuation pattern inputs that “mimic” the actuation motions are being interpreted to be the inputs associated with Figs 6a-d of Applicant’s drawings). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second actuation patterns of Overmyer in view of Berg and Sandhu to incorporate the actuation patterns that mimic a respective movement of the surgical instrument as taught by Sandhu. Doing so would “advantageously allow for touch-based inputs that mimic the motions and actions of a user manipulating a manual catheter handle.” ([0088]). 
Overmyer/Berg/Sandhu fail to teach wherein the first sensor surface does not recognize the second actuation pattern and wherein the second sensor surface does not recognize the first actuation pattern.
In related prior art, Olson teaches a similar surgical device wherein a first touch sensor surface and a second touch sensor surface receive input to perform functions at the end effector of a device (Fig 19a-b, first touch sensor surface on main part of screen where reference characters 1110/1112/1114 are located in Fig 19b; second touch sensor surface at on-screen wherein the first sensor surface does not recognize the second actuation pattern (Fig 19a-b and [0134], user needs to touch on-screen menu buttons 1102 to toggle between active functions and cannot achieve the same result by touching the first sensor surface) and wherein the second sensor surface does not recognize the first actuation pattern (Figs 19a-b and [0136], user actuates movement of catheter 1110 by inputting actuation pattern on center of screen and cannot achieve the same result by touching second sensor surface at 1102). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Overmyer in view of Berg, Sandhu, and Olson to incorporate the first and second touch sensor surfaces such that the first sensor surface doesn’t recognize the second actuation pattern and the second sensor surface doesn’t recognize the first sensor surface. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the first and second sensor surfaces with unique actuation input patterns to yield the predictable result of actuating the desired actuation assembly upon sensing of the corresponding touch input only on the corresponding sensor surface.
Regarding claim 16, Overmyer further teaches teaches wherein the end effector includes first and second jaw members (Fig 1 10002 and 10004) and that the touch screen of the housing may be used to perform various other functions of the end effector ([0130]). Overmyer teaches a function of bringing the end effector from an open configuration to a closed configuration to grasp tissue therebetween ([0087]).
Overmyer fails to teach wherein a first actuation pattern on the first sensor surface mimics movement of a movable handle to move of the first and second jaw members from a spaced-apart position to an approximated position.
Berg teaches a first sensor surface disposed on a proximal end portion of the handle (Fig 2 actuation surfaces 221/222/223 of trigger 209), wherein a first actuation pattern on the first sensor surface closes the first and second jaw members from a spaced-apart position to an approximated position ([0036] actuation of trigger 209 closes jaws); wherein the actuators of the device may alternatively be touch sensor actuators such that the first actuation pattern mimics movement of a movable handle to move the first and second jaw members to an approximated position 
Regarding claim 17, Overmyer further teaches a knife slidably disposed within the shaft ([0149] firing operation including advancing a cutting member (not shown) within the end effector to cut captured tissue), and wherein the function includes deploying the knife relative to the end effector to cut tissue ([0130] touch actuation activates firing step which involves cutting captured tissue as described in [0149]); and wherein the second actuation pattern on the second sensor surface mimics movement of a trigger to deploy the knife relative to the end effector ([0130] touch actuation activates firing step which involves cutting captured tissue as described in [0149]; Examiner notes [0050] of applicant’s specification discloses a single touch mimics pulling of a trigger).
Regarding claim 18, Overmyer further teaches wherein the end effector may comprise RF capabilities ([0085]) and that that the touch screen of the housing may be used to perform any various other functions of the end effector ([0130]).
Overmyer/Berg fails to explicitly teach wherein the function actuated by the input of the actuation pattern to the sensor surface includes supplying energy form the end effector to treat tissue.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Overmyer in view of Berg to incorporate the supplying energy function of the end effector into the touch screen display to arrive at the device of claim 18. Doing so would have been obvious to one of ordinary skill in the art because Overmyer taught that any function of the end effector may be incorporate into the touch screen display of housing to cause the surgical instrument to perform said function upon application of the actuation pattern to the touch screen ([0130]).
Regarding claim 19, Overmyer further teaches wherein the control module (Fig 3 processor 3008) is subject to at least one override protocol ([0149] lockout mechanism), the at least one override protocol inhibiting actuation of a second actuation assembly prior to actuation of the first actuation assembly ([0149 & 0152] actuation of cutting member is inhibited prior to actuation of staples into the tissue), even if the second actuation pattern is input on the at least one sensor surface ([0149 & 0152] cutting member is prevented from advancing despite any user input). Overmyer taught that any function of the end effector may be incorporated into the touch screen display to cause the surgical instrument to perform said function upon application of the actuation pattern to the touch screen ([0130]).
Overmyer/Berg fails to explicitly teach that the first (stapling) actuation assembly and the second (cutting) actuation assembly have separate actuation patterns on the sensor surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first actuation pattern of Overmyer in view of Berg to incorporate a first actuation pattern for the stapling actuation and a second actuation pattern for the cutting member actuation, wherein the lockout mechanism inhibits actuation of the cutting member prior to actuation of the stapling assembly, despite the presence of the cutting actuation pattern on the sensor surface. Doing so would have been obvious to one of ordinary skill in the art because Overmyer taught that any function of the end effector may be incorporate into the touch screen display of housing to cause the surgical instrument to perform said function upon application of the actuation pattern to the touch screen ([0130]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/15/2021, with respect to the 35 U.S.C. 112(a) rejection of claims 15-17 and 19 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) of claims 15-17 and 19 has been withdrawn. 
Applicant's arguments filed 01/15/2021 regarding the 35 U.S.C. 103 rejections of claims 1-17 and 19 have been fully considered but they are not persuasive.
The applicant argues on pages 8-9 of the remarks that the office relied on Sandhu teaching a plurality touch actuation inputs “that mimic[s] a movement of the end effector to actuate said mimicked movement in the end effector” and that Sandhu discloses exemplary patterns, such as first single-point touch and hold, dragging, and clockwise and counter-clockwise patterns that are advantageous to “mimic the motion of the device rather than the internal components of the device”. The applicant holds the stance that since these exemplary patterns of Sandhu mimic motion of the device, that they therefore do not also mimic an actuation motion of a corresponding actuation assembly as claimed.
These arguments are unpersuasive. The examiner acknowledges that Sandhu discloses actuation patterns that mimic the movement of the end effector, however, these same actuation patterns simultaneously mimic an actuation motion of a corresponding actuation assembly. The examiner notes that the applicant’s specification discloses the following actuation patterns that mimic a corresponding actuation motion: A single pressure contact anywhere on a sensor surface mimics the pulling of a trigger ([0050]), a vertical swiping pattern mimics the rotation of a wheel ([0051]), and a touch-and-hold pattern mimics the holding down of a button ([0052]). 
As stated above and admitted by the applicant, Sandhu discloses actuation patterns including a single touch, a touch and hold, a dragging, and clockwise and counter-clockwise 
The examiner further notes that the Overmyer reference discloses touch actuation patterns including a single touch and a press on a sensor surface ([0129]) both of which mimic a respective actuation motion as described above. The examiner further notes that the Berg reference teaches a plurality of mechanical actuators on a device as shown in figure 2 and further discloses that these mechanical actuators (buttons and triggers) may be replaced with touch sensitive actuators ([0050]) that would similarly mimic an actuation motion of an actuation assembly as described above.
The prior art of record clearly teaches providing a plurality of touch sensors on a device to respectively sense a corresponding actuation pattern input that mimics an actuation motion of an actuation assembly. As such, these arguments are unpersuasive. Arguments regarding dependent claims 2-14 and 16-17 and 19 are equally unpersuasive for the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794